Name: Commission Implementing Regulation (EU) No 1115/2014 of 21 October 2014 concerning the authorisation of a preparation of fumonisin esterase produced by Komagataella pastoris (DSM 26643) as a feed additive for pigs Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: means of agricultural production;  food technology;  health;  marketing;  agricultural activity
 Date Published: nan

 22.10.2014 EN Official Journal of the European Union L 302/51 COMMISSION IMPLEMENTING REGULATION (EU) No 1115/2014 of 21 October 2014 concerning the authorisation of a preparation of fumonisin esterase produced by Komagataella pastoris (DSM 26643) as a feed additive for pigs (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1), and in particular Article 9(2) thereof, Whereas: (1) Regulation (EC) No 1831/2003 provides for the authorisation of additives for use in animal nutrition and for the grounds and procedures for granting such authorisation. (2) In accordance with Article 7 of Regulation (EC) No 1831/2003, an application was submitted for the authorisation of a preparation of fumonisin esterase produced by Komagataella pastoris (DSM 26643). That application was accompanied by the particulars and documents required under Article 7(3) of Regulation (EC) No 1831/2003. (3) That application concerns the authorisation of a preparation of fumonisin esterase produced by Komagataella pastoris (DSM 26643)as a feed additive for pigs, to be classified in the additive category technological additives. (4) The European Food Safety Authority (the Authority) in its opinion of 8 April 2014 (2) concluded that, under the proposed conditions of use, the preparation of fumonisin esterase produced by Komagataella pastoris (DSM 26643) does not have adverse effect on animal health, human health or the environment. It also concluded that it has the capacity to biotransform fumonisins to less toxic compounds in contaminated feed for pigs. The Authority does not consider that there is a need for specific requirements of post-market monitoring. It also verified the report on the method of analysis of the feed additive in feed submitted by the Reference Laboratory set up by Regulation (EC) No 1831/2003. (5) The assessment of the preparation of a fumonisin esterase produced by Komagataella pastoris (DSM 26643) shows that the conditions for authorisation, as provided for in Article 5 of Regulation (EC) No 1831/2003, are satisfied. Accordingly, the use of that preparation should be authorised as specified in the Annex to this Regulation. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 The preparation specified in the Annex, belonging to the additive category technological additives and to the functional group substances for the reduction of the contamination of feed by mycotoxins, is authorised as an additive in animal nutrition subject to the conditions laid down in that Annex. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 268, 18.10.2003, p. 29. (2) EFSA Journal 2014; 12(5):3667. ANNEX Identification number of the additive Name of the holder of authorisation Additive Composition, chemical formula, description, analytical method Species or category of animal Maximum age Minimum content Maximum content Other provisions End of period of authorisation Units of activity/kg of complete feedingstuff with a moisture content of 12 % Technological additives: substances for reduction of the contamination of feed by mycotoxins: fumonisins 1m03  Fumonisin esterase EC 3.1.1.87 Additive composition Preparation of fumonisin esterase produced by Komagataella pastoris DSM 26643 containing a minimum of 3 000 U/g (1). Characterisation of the active substance Preparation of fumonisin esterase produced by Komagataella pastoris DSM 26643. Analytical method (2) For the determination of fumonisin esterase activity: High Performance Liquid Chromatography coupled to a tandem mass spectrometry. (HPLC-MS/MS) method based on the quantification of the tricarballylic acid released from the action of the enzyme on fumonisin B1 at pH 8,0 and 30 °C. Pigs  15  1. In the directions for use of the additive and premixtures, indicate the storage conditions and stability to pelleting. 2. Recommended maximum dose: 300 U/kg of complete feedingstuff. 3. The use of the additive is allowed in feedingstuffs complying with the European Union legislation on undesirable substances in animal feed. 4. For safety: breathing protection, glasses and gloves shall be used during handling. 11 November 2024 (1) 1 U is the enzymatic activity that releases 1 Ã ¼mol tricarballylic acid per minute from 100 Ã ¼Ã  fumonisin B1 in 20 mM Tris-Cl buffer pH 8,0 with 0,1 mg/ml bovine serum albumin at 30 °C. (2) Details of the analytical methods are available at the following address of the European Union Reference Laboratory for Feed Additives: http://irmm.jrc.ec.europa.eu/EURLs/EURL_feed_additives/Pages/index.aspx